Citation Nr: 1032101	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-17 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim for service connection for amoebic dysentery.

2.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

3.  Entitlement to service connection for a skin disorder, to 
include actinic keratosis, eczema and nummular dermatitis 
(claimed as rashes on arms).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for tinnitus has been 
raised by the evidence of record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a skin disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A February 1949 rating decision, which denied service 
connection for amoebic dysentery, is final.

2.  The evidence received since February 1949 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection for 
amoebic dysentery.

3.  The Veteran was exposed to military aircraft noise without 
ear protection as a result of his service in World War II as a 
navigation equipment instructor.

4.  The evidence of record is in relative equipoise regarding 
whether the Veteran's currently-diagnosed bilateral sensorineural 
hearing loss is caused by or due to the aircraft noise exposure 
during military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
entitlement to service connection for amoebic dysentery is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for establishing service connection for bilateral 
sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In light of the favorable decision with regard to the issues of 
whether new and material evidence has been received in order to 
reopen a claim for amoebic dysentery, and of service connection 
for bilateral sensorineural hearing loss, no further discussion 
of VCAA compliance is necessary for those issues.



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In general, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Petition to Reopen Claim of Service Connection for Amoebic 
Dysentery

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, service connection for amoebic dysentery was denied 
in a February 1949 rating decision, and the Veteran was notified 
of that decision during that same month.  He did not file a 
notice of disagreement within one year of that February 1949 
notice letter and rating decision.  As such, that rating decision 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  Therefore, new and material evidence 
is needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

The evidence of record at the time of the February 1949 rating 
decision consisted of the Veteran's service treatment records and 
a statement from the Veteran's private physician, Dr. O.E.W.  The 
service treatment records did not demonstrate any diagnosis of 
amoebic dysentery.  However, it noted that the Veteran was 
treated for acute nasopharyngitis in December 1943, prior to his 
deployment to China and Burma.  The Veteran's January 1946 
separation examination specifically noted that the Veteran did 
not have any dysentery on discharge.  It also noted that the 
Veteran did not have any illnesses, injuries, operations or 
hospitalizations during service, and that he did not have any 
physical complaints at that time.  The Veteran's genitor-urinary, 
hernia, anus and rectum, and abdominal wall and viscera were all 
noted as normal at that time.  

The Veteran's private physician noted treatment for diarrhea in 
the fall of 1946.  The Veteran had complained of diarrhea for one 
week.  

The record in February 1949 also included the Veteran's 
statements that he sought treatment for his amoebic dysentery on 
a ship returning to the United States in December 1945.  Sick 
reports from that ship from October 1945 to January 1946 revealed 
no remarks relating to the Veteran.

Based on the above evidence, the RO in February 1949 denied 
service connection for amoebic dysentery because there were no 
service treatment records demonstrating evidence of such a 
disease or disorder at discharge from service.  The rating 
decision noted the statement from the Veteran's Dr., O.E.W., 
which indicated symptoms of diarrhea in the fall of 1946.  The RO 
noted that that diarrhea was not shown to indicate amoebiosis.  

Thus, the Veteran's claim was denied in February 1949 because he 
did not demonstrate either a current diagnosis of amoebic 
dysentery or evidence that the Veteran had amoebic dysentery 
during military service.  The evidence submitted since the 
February 1949 rating decision must relate to either of these two 
facts in order to be considered new and material evidence.

Evidence received since February 1949 includes private and VA 
treatment records from 1982 through 2006.  Those private and VA 
treatment records document several gastrointestinal ailments, 
including: bladder tumors, colon polyps, diverticulitis, 
constipation secondary to diverticulitis, obstructive liver 
disease status post endoscopic sphincteromtomy, functional 
diarrhea with probable choleretic component (bile-salt 
malabsorption), chronic cholecystitis, a chronic occult 
gastrointestinal bleed, and a biliary obstruction.  The Veteran's 
past surgical history, noted in July 2000, includes: a hiatal 
hernia, bladder cancer, a transurethral resection of the prostate 
(TURP), colonic polyps, cholecystectomy, sigmoid colonectomy, and 
an endoscopic retrograde cholangiopancreatography with 
sphincterotomy.  The Veteran also had an endoscopic ultrasound in 
February 2000 which disclosed his biliary obstruction, but the 
endoscope performed that same month demonstrated no pathologies.  

The Board further notes that the Veteran's diverticulitis was 
noted as being diagnosed approximately 15 years prior to a 
February 1992 treatment note.  

The Veteran's most recent August 2006 VA treatment records 
demonstrate that he is being followed for his diverticulitis, but 
does not have any complaints of constipation or diarrhea, or red 
or black stools.

The Veteran's statements from throughout the appeal period 
indicate that he has had symptoms of amoebic dysentery since his 
service, and that he contracted it in service, but that no 
doctors seem to know what amoebic dysentery is.  

The Veteran also submitted articles from the internet noting that 
amoebic dysentery is a disease of intestinal infection caused by 
a parasite.  The articles list symptomatology associated with 
amoebic dysentery, likely ways to contract it, and the ways in 
which to detect it.  Those means of detection include Magnetic 
Resonating Imaging (MRI) and other imaging technologies, blood 
tests, endoscopes, and fecal stool examinations.  The Board notes 
that the Veteran's submitted treatment records include an 
ultrasound and endoscopy most recently in February 2000, which 
demonstrated no parasitic infections or diseases.  The Board also 
notes that the Veteran underwent blood tests January 2000, which 
were negative, and had a stool sample analyzed in May 2000, which 
explicitly found that there were no parasites present.

The Board finds that new and material evidence has been submitted 
regarding whether the Veteran has a current diagnosis of amoebic 
dysentery that may be related to active service.  Indeed, the 
evidence of record demonstrates that the Veteran has had 
gastrointestinal symptoms since at least 15 years prior to 1992, 
demonstrating continuity of symptoms.  The Board therefore finds 
that new and material evidence has been submitted, and that 
reopening the Veteran's claim for service connection for amoebic 
dysentery is warranted.  See 38 C.F.R. § 3.156(a).

The Board will further address the Veteran's reopened claim in 
the Remand section of this decision.

Claim for Service Connection for Bilateral Sensorineural Hearing 
Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

On appeal, the Veteran contends that his hearing loss is related 
to the noise exposure from his time in the military during World 
War II.  In a November 2009 statement, the Veteran indicated that 
he was a Loran Radar Navigation Instructor in Burma and China 
during World War II.  He indicated also that he was a cadet 
pilot.  He stated that following service he went to college and 
worked as a telephone company division manager where he had to 
use the "hard-of-hearing" instruments to conduct business.  He 
specifically relates his hearing loss to the noise he was exposed 
to in service.  In other statements, the Veteran indicated that 
he flew multiple missions in air-dropping supplies into Burma and 
China at that time.

The Veteran's Form DD 214 indicates service from July 1942 
through January 1946 as a radar mechanic in navigation.  This 
form also indicates that the Veteran was involved in air combat 
in India and Burma.  His service personnel records indicate that 
he logged flight time as a passenger in C-46 and C-47 airplanes 
from April 1945 through November 1945.  Thus, the Board 
acknowledges that the Veteran was indeed exposed to aircraft 
noise during military service, and finds that the Veteran was 
exposed to military acoustical trauma as a result of his military 
service.  See 38 C.F.R. § 1154(a)(b) (West 2002).  The question 
for consideration is whether any current hearing loss disability 
is due to such in-service noise exposure.

The Veteran's service treatment records are negative for any 
finding of hearing loss in service or at separation.  In fact, 
the Veteran's January 1946 separation examination noted that the 
Veteran scored 15 out of 15 on the whisper test.

Post-service. The Veteran underwent a VA hearing examination in 
April 2007.  He reported that his hearing loss had existed for 30 
years, but could not pin-point an exact time that it began.  He 
stated that it most likely began while he performed his duties as 
an instructor in teaching pilots and radio operators how to use 
radar navigation equipment in China and Burma during World War 
II.  He further stated that he did not use any ear protection at 
that time.  Following service, he had worked as an executive 
manager for 36 years.  He also used power tools post-service 
without ear protection.  The VA examiner noted that, after 
audiometric testing, the Veteran had moderate to severe hearing 
loss in his right ear and moderate to profound hearing loss in 
his left ear.  The Veteran was diagnosed with bilateral 
sensorineural hearing loss.  The VA examiner, however, opined 
that the Veteran hearing loss was less likely due to noise 
exposure in service because he started to perceive his hearing 
loss later in life, which signified that the noise exposure in 
the military did not affect his hearing and the Veteran's hearing 
loss was most likely due to aging.

The Veteran submitted an August 2008 letter from his private 
clinical audiologist.  This letter included the Veteran's report 
of in-service navigation training on board C-46 and C-47 aircraft 
during World War II for approximately 9 months without ear 
protection.  The Veteran's post-service history of attending 
college and working with a telephone company for 34 years in 
management, without any occupational noise exposure, was also 
noted.  The private audiologist concluded that, based on the 
Veteran's military noise exposure history and the fact that he 
had no other noise exposure in his lifetime, the Veteran's 
hearing loss was more likely than not related to his military 
aircraft noise exposure.

The Board finds that the Veteran is currently diagnosed with 
bilateral sensorineural hearing loss, but that such a diagnosis 
was not rendered to a compensable degree within one year of 
discharge from military service.  Therefore, a grant of service 
connection on a presumptive basis is not warranted.  See 38 
C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish 
service connection under other service connection principles.  
See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board finds that the evidence is at least in equipoise as to 
the question of relationship between the Veteran's current 
bilateral sensorineural hearing loss and the Veteran's military 
aircraft noise exposure.  

As noted above, the Veteran was exposed to military aircraft 
noise as a passenger in C-46 and C-47 aircraft from April to 
November 1945.  The Veteran has stated consistently throughout 
the appeal period and in both the VA and private audiological 
examinations that he was exposed to this military noise.  The 
Veteran has also consistently noted that post-service he attended 
college and worked for a telephone company in management for 
approximately 35 years, where he was not exposed to any noise as 
a result of that job.  

The VA examiner's opinion noted that the Veteran was exposed to 
power tools without ear protection on a recreational basis.  
However, the VA examiner's opinion does not associate the 
Veteran's hearing loss with that recreational noise exposure, but 
instead noted that the Veteran's late-life onset of hearing loss 
more likely is due to aging than to the Veteran's military 
exposure.

The private audiologist did not note the Veteran's recreational 
noise exposure due to use of power tools without protection.  
However, such recreational noise exposure did not seem to be of 
significant duration and indeed, was not identified as the cause 
of the Veteran's hearing loss by the VA examiner.  

Given two conflicting opinions above, the Board finds that the 
evidence of record is at least in equipoise as to whether the 
Veteran's military aircraft noise exposure caused his currently-
diagnosed bilateral sensorineural hearing loss.  In such cases, 
the United States Court of Appeals for Veterans Claims has held 
that VA's benefit of the doubt rule requires resolving any 
benefit of the doubt in favor of the Veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990) ("[W]hen a veteran seeks 
benefits and the evidence is in relative equipoise, the law 
dictates that veteran prevails. . . . [or, in other words] the 
"benefit of the doubt" standard is similar to the rule deeply 
embedded in sandlot baseball folklore that 'the tie goes to the 
runner.'"); see 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). 

Accordingly, after resolving all doubt in the Veteran's favor, 
the Board finds that service connection for bilateral 
sensorineural hearing loss is warranted.  See 38 C.F.R. §§ 3.102, 
3.303.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for amoebic dysentery is 
reopened, and to this extent the appeal is granted.

Service connection for bilateral sensorineural hearing loss is 
granted.


REMAND

The RO denied the Veteran's claim to reopen for service 
connection for amoebic dysentery below on the basis that new and 
material evidence was not submitted.  The RO's decision did not 
reach a decision of that claim on the merits, and therefore, the 
Veteran would be prejudiced if the Board were to adjudicate that 
claim on the merits in this decision.  Accordingly, the Board 
finds that the Veteran's claim for service connection for amoebic 
dysentery must be remanded so that the RO may make a 
determination of his claim on the merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (the RO considered the underlying issue of 
service connection, thus the Board may proceed with adjudication 
on the merits).

Additionally, regarding the skin claim, the Veteran's service 
treatment records do not note any treatment, complaints or 
diagnosis of any skin disorders while in service.  Rather, the 
Veteran's 1946 separation examination noted that the Veteran's 
skin was normal on discharge from military service.  

The Veteran is currently diagnosed with eczema, nummular 
dermatitis, actinic keratosis, and a skin disorder, not otherwise 
specified.  Private treatment records indicate that the Veteran 
has been seen since at least 1982 for actinic keratosis.  Other 
private treatment records indicate that the Veteran's actinic 
keratosis may be "solar keratosis."  The Veteran has stated 
that he has had rashes on his arms and other parts of his body 
since he was stationed in Burma in service, and relates these 
rashes to sun exposure as a result of military service.  The 
record also demonstrates sun exposure outside the Veteran's time 
of active duty.  Specifically, the Veteran worked as a foreman 
with a tobacco company prior to joining the military for three 
years, where he directed laborers hanging tobacco in a re-drying 
plant.  This occupation should also be considered in determining 
the etiology of the current skin disorders.

As the evidence of record raises a reasonable possibility that 
the Veteran's claimed skin condition may be related to the 
Veteran's military service, a VA examination should be conducted. 
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 
79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all current VA treatment 
records from April 2007 onward.  

2.  Schedule the Veteran for a VA skin 
disease examination with a physician in 
order to determine the nature and etiology 
of any current skin disorders.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the 
results reported in detail.  

During the examination, the VA examiner 
should ask the Veteran specifically as to 
his pre-service, post-service and in-
service sun exposure.  The VA examiner 
should also ask the Veteran the nature and 
circumstances of any job or other 
activities that occurred during those 
periods, particularly as it relates to sun 
exposure, to include how many hours per 
day the Veteran worked outdoors and over 
how long a span of time.

Following a claims file review and 
examination of the Veteran, the VA 
examiner should provide a diagnosis for 
any skin disease found, to include actinic 
keratosis, eczema, and nummular 
dermatitis.  The examiner must opine as to 
whether any diagnosed skin disease is the 
result of military service, to include any 
sun exposure therein.  

A rationale must be provided for any 
opinion rendered.  If the examiner opines 
that the above question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why 
this is so must be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claims 
for service connection for a skin 
disorder, to include actinic keratosis, 
eczema and nummular dermatitis (claimed as 
rashes on arms) and amoebic dysentery.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


